Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response of 2/16/2021  has been considered and entered in the record. Claims 8 and 17 have been cancelled. Claims 1-2, 9-11 and 18 are under consideration. The rejection of the previous Office action is withdrawn in view of Applicants’ amendments. The following new rejection is made in view of Applicants’ amendments.  Applicants’ arguments have been considered, but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 9-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Applicants’ Admitted Prior Art  (‘AAPA’ ) in view of Hung et al (2003/0091673) and Igarashi (US 2008/0018849).
With respect to Claim 1, AAPA  discloses a carrier structure (Figures 1A-1B, 1) defined with a retained region (Figure 1A’, 1a) and a removal region (Figure 1A’, 1c) adjoining each other, the carrier structure comprising: a plurality of substrates  (Figure 1A’, 12) provided in the retained region (Figure 1A’, 1a) ; a separation portion (Figure 1A’, 1b) provided between the substrates (Figure 1A’, 12) in the retained region (Figure 1A’, 1a); and a periphery portion (Figure 1A’, 1c portions thereof) provided in the removal region (Figure 1A’, 1c). See Figures 1A’ – 1B and paragraphs 2-8. AAPA discusses the problem of electrostatic discharge. See paragraph 8. Moreover, AAPA discloses the periphery portion includes a plurality of electroplated buses  (Figure 1A’,  13; paragraph 6-9) electrically connected with the conductive wires in the substrates  (Figure 1A, 10), and  exposed from a side surface of the carrier structure. See Figures 1A-1B and paragraphs 3-9.


Hung  et al discloses a carrier substrate (Figures 3-4), which comprises position holes (16) on the periphery to provide releasing paths for the electrostatic charges. See paragraphs 17-19. Moreover, Hung et al discloses the use of conductive wires (Figures 3-4, 13) which are exposed from the side surface of the carrier structure.
It would have been obvious for one of ordinary skill in the art, before the effective date of the invention, to form openings in the periphery region of the device of AAPA, for its known benefit in the art of providing releasing paths for electrostatic discharges as disclosed by Hung et al. As both the AAPA and Hung et al references are in the same field of endeavor, the use of known components, openings in the periphery region, for their known benefit of providing releasing paths for electrostatic discharges, would have been prima facie obvious   to one of ordinary skill in the art.
Moreover, with respect to the limitation “wherein the periphery portion includes a plurality of electroplated conductive wires”, Igarashi et al discloses that buses constitute a type of wiring which provide electrical conductivity outside of an element. See Figures 1-4, 42, and corresponding text; and paragraphs 21-25.
It would have been obvious for one of ordinary skill in the art, before the effective date of the invention, that the buses of AAPA in view of Hung et al, constitute a type of conductive wires as disclosed by Igarashi. 

With respect to Claim 2, AAPA discloses the substrates each include at least one wiring layer (Figure 1A, 101; paragraph 6).


With respect to Claim 10, AAPA discloses a package structure (paragraph 4) comprising: a carrier structure (Figures 1A-1B, 1) defined with a retained region (Figure 1A’, 1a)  and a removal region  (Figure1A’, 1c) adjoining each other, wherein the carrier structure includes: a plurality of substrates (Figure 1A’ , 12) provided in the retained region (Figure 1A’, 1a) ; a separation portion (Figure 1A’, 1b) provided between the substrates (Figure  1A’, 12) in the retained region (Figure 1A’, 1a) ; a periphery portion (Figure 1A’, 1c, portions thereof) provided in the removal region (Figure 1A’, 1c).  Moreover, AAPA discloses a plurality of electronic components (semiconductor elements 11) disposed on and electrically connected to the substrates; and an encapsulating layer (Figure 1B, 12) formed on the retained region and encapsulating the plurality of electronic components. See Figures 1A’ – 1B and paragraphs 2-8. AAPA discusses the problem of electrostatic discharge. See paragraph 8. Moreover, AAPA discloses the periphery portion includes a plurality of electroplated buses  (Figure 1A’,  13; paragraph 6-9) electrically connected with the conductive wires in the substrates  (Figure 1A, 10), and  exposed from a side surface of the carrier structure. See Figures 1A-1B and paragraphs 3-9.
AAPA do not disclose the periphery region is “formed with at least one opening”, and “wherein the periphery portion includes a plurality of electroplated conductive wires” (AAPA discloses electroplated buses, as discussed above).

Hung discloses a carrier substrate (Figures 3-4), which comprises position holes (16) on the periphery to provide releasing paths for the electrostatic charges. See paragraphs 17-19. Moreover, 
It would have been obvious for one of ordinary skill in the art, before the effective date of the invention, to form openings in the periphery region of the device of AAPA, for its known benefit in the art of providing releasing paths for electrostatic discharges. As both the AAPA and Hung et al references are in the same field of endeavor, the use of known components, openings in the periphery region, for their known benefit of providing releasing paths for electrostatic discharges, would have been prima facie obvious  to one of ordinary skill in the art.

Moreover, with respect to the limitation “wherein the periphery portion includes a plurality of electroplated conductive wires”, Igarashi et al discloses that buses constitute a type of wiring which provide electrical conductivity outside of an element. See Figures 1-4, 42, and corresponding text; and paragraphs 21-25.
It would have been obvious for one of ordinary skill in the art, before the effective date of the invention, that the buses of AAPA in view of Hung et al, constitute a type of conductive wires as disclosed by Igarashi. 

With respect to Claim 11, AAPA discloses the substrates each include at least one wiring layer (Figure 1A, 101; paragraph 6).
With respect to Claim 18, AAPA in view of  Hung et al discloses at least two of the electroplated conductive wires are connected to each other (Figure 1A’,  13; paragraph 6-9; each 13 comprises sections which are connected to two 1a regions) .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669.  The examiner can normally be reached on Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





AGG
May 12, 2021

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812